 
Exhibit 10.1

AGREEMENT


THIS AGREEMENT (this “Agreement”), dated as of February 3, 2012, is by and
between POWERVERDE, INC., a Delaware corporation (“PowerVerde”), and NEWTON
INVESTMENTS BV, a Dutch corporation based in Leeuwarden, Netherlands (“Newton”).
The foregoing parties are sometimes referred to herein individually as a “Party”
and collectively as the “Parties”.


RECITALS:


WHEREAS, a dispute has arisen regarding certain costs and expenses owed by and
between the Parties as of the date hereof (the “Disputed Amount”); and


WHEREAS, in order to resolve all outstanding disputes the Parties have with
respect to the Disputed Amount, the Parties desire to enter into an agreement
pursuant to which PowerVerde will (i) sell in a private placement 500,000
unregistered shares of PowerVerde’s common stock to certain European accredited
investors at $1.00 per share pursuant to that certain Subscription Agreement,
substantially in the form of Exhibit A attached hereto (the “Subscription
Agreement”); and (ii) issue to each of H.J. Romeijn and P.C. van der Hoop a
three-year warrant to purchase 250,000 shares of PowerVerde’s common stock at an
exercise price of $1.00 per share, substantially in the form of Exhibit B
attached hereto (collectively, the “Warrants”), and in exchange therefor, the
Parties will enter into a satisfaction and mutual release of all obligations and
liabilities with respect to the Disputed Amount, all upon the terms and
conditions more fully set forth herein;


NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties, intending to be
legally bound, agree as follows:


1.      Covenants of PowerVerde. As of the date hereof, (i) each of the Parties
has executed and delivered to the other Party the fully executed Subscription
Agreements for each of the European accredited investors; and (ii) PowerVerde
has executed and delivered to Newton the Warrants for each of H.J. Romeijn and
P.C. van der Hoop.


2.      Satisfaction and Mutual Release.


(a)  Satisfaction of Disputed Amount. Each of the Parties does hereby (i)
acknowledge full and complete satisfaction of the Disputed Amount; and (ii)
terminate the Disputed Amount and all right, title, interest, claim or demand it
may have by, through or under the Disputed Amount and any and all documents or
other instruments to the extent related thereto.


(b)  Mutual Release. Each of the Parties, for good and valuable consideration,
the receipt and adequacy of which is hereby acknowledged, on its own behalf, and
on behalf of its respective subsidiaries, officers, directors, managers,
employees, agents, representatives, attorneys, executors, personal
representatives and Affiliates (as applicable) (such parties are hereby
collectively referred in such case as the “Releasing Party”), irrevocably and
unconditionally releases, waives, acquits, and forever discharges the other
Party, and its respective subsidiaries, officers, directors, managers,
employees, agents, representatives, attorneys, executors, personal
representatives and Affiliates (as applicable) (such parties are hereby
collectively referred in such case as the “Released Party”), of and from any and
all manner of actions, suits, claims of any kind or nature whatsoever, known or
unknown, in law or equity, by reason of any matter, which the Releasing Parties,
had, may have had, now have or can, shall or may have against the Released
Parties (or any one of them), for, upon or by reason of any matter, cause, or
thing whatsoever, arising out of or in connection with any and all payment or
other obligations or liabilities with respect to the Disputed Amount.  Each of
the Releasing Parties covenants and agrees that, to the maximum extent permitted
by applicable law, it will not sue or file or institute or maintain any lawsuit,
grievance or arbitration against any of the Released Parties with respect to any
of the claims, matters and issues covered by this release.  Further, in any
legally authorized action, each of the Releasing Parties waives the right to any
form of recovery, compensation or other remedy or relief of any kind.  In the
event that any of the Releasing Parties violates any part of this release, the
Released Parties shall be entitled to recover damages from such Releasing
Parties, including, but not limited to, attorneys’ fees and the costs of
defending such a suit or claim.  Notwithstanding anything herein to the
contrary, this release does not apply to: (i) any default or breach of any
warranty, representation or covenant by any Released Party under the License
Agreement, dated as of September 29, 2011, between PowerVerde and Newton (the
“License Agreement”), the Subscription Agreements or Warrants or any action to
enforce the License Agreement, Subscription Agreements or Warrants; (ii) shares
of common stock of PowerVerde owned by any Releasing Party or other party; (iii)
fraud, intentional misrepresentation or criminal acts by any Released Party; or
(iv) misappropriation of funds by any Released Party.
 
 
 

--------------------------------------------------------------------------------

 


Each of the Parties represents that it has not previously sold, transferred,
conveyed, exchanged, or otherwise disposed of any claims it may have against any
of the Parties released hereby.


3.      General Provisions.


(a)  Notices.  All notices required or permitted to be given hereunder shall be
in writing and shall be personally delivered by courier, sent by registered or
certified mail, return receipt requested or sent by confirmed facsimile
transmission addressed as set forth herein.  Notices personally delivered, sent
by facsimile or sent by overnight courier shall be deemed given on the date of
delivery and notices mailed in accordance with the foregoing shall be deemed
given upon the earlier of receipt by the addressee, as evidenced by the return
receipt thereof, or three days after deposit in the U.S. mail.  Notice shall be
sent: (i) if to PowerVerde, addressed to PowerVerde, Inc., 420 S. Dixie Highway,
Suite 4B, Coral Gables, Florida 33146, Attention: Richard H. Davis, Chief
Executive Officer, and (ii) if to Newton, addressed to Newton Investments BV,
Nieuwestad 105B, 8911 CM Leeuwarden, Netherlands, Attention: P.C. van der Hoop,
or to such other address as either Party may from time to time give notice of to
the other.


(b)  Benefit and Assignment.  This Agreement will be binding upon and inure to
the benefit of the Parties and their respective successors and permitted
assigns.  No Party may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other Party.


(c)  Severability.  If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.


(d)  Amendment.  This Agreement may not be amended or modified except by an
instrument in writing signed by the Parties.


(e)  Effect and Construction of this Agreement.  This Agreement embodies the
entire agreement and understanding of the Parties with respect to the subject
matter hereof and supersedes any and all prior agreements, arrangements and
understandings, whether written or oral, relating to matters provided for
herein.  The language used in this Agreement shall be deemed to be the language
chosen by the Parties to express their mutual agreement, and this Agreement
shall not be deemed to have been prepared by any single Party.
 
 
2

--------------------------------------------------------------------------------

 


(f)  Headings.  The headings of the sections and subsections of this Agreement
are inserted as a matter of convenience and for reference purposes only and in
no respect define, limit or describe the scope of this Agreement or the intent
of any section or subsection.
 
(g)  Counterparts.  This Agreement may be executed in one or more counterparts
and by the different Parties in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.


(h)  Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida, which shall govern all
matters arising out of or relating to this Agreement and all of the transactions
it contemplates, including, without limitation, its validity, interpretation,
construction, performance and enforcement.


(i)  Entire Agreement.  This Agreement, along with the any exhibits and
schedules  and all other agreements, instruments or documents to be delivered in
connection with this Agreement, constitutes the entire agreement between the
Parties and supersedes all prior agreements, understandings, negotiations and
discussions, both written and oral, between the Parties with respect to the
subject matter hereof.


[Signatures appear on the following page.]
 
 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
 

  POWERVERDE, INC.          
 
By:
/s/ Richard H. Davis       Richard H. Davis              Chief Executive Officer
 


  NEWTON INVESTMENTS BV          
 
By:
/s/ P.C. Van der Hoop       P.C. Van der Hoop         Duly Authorized
Representative  

 
 
4

--------------------------------------------------------------------------------

 